DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-9, 18, 22-30 and 39 filed, June 7th 2021, which are pending in this application. Claims 1, 2, 3, 5, 9, 18, 22, 23, 24, 26, 30 and 39 have been elected by applicant in the response filed June 7th 2021 and these claims have been examined on the merits. Claims 4, 6, 7, 8, 25, 27, 28 and 29 are withdrawn from consideration.	
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0069] of the disclosure includes the phrase “the second cavity may include a second passageway in fluid communication with the second cavity and extending form the second cavity to the first surface”  
For the purpose of examination the phrase has been interpreted as “extending from the second cavity to the first surface”
Paragraph [0079] of the disclosure includes the phrase “The second cavity may also include a second passageway in fluid communication with the second cavity and extending “form” the second cavity to the first surface.
For the purpose of examination the phrase has been interpreted as “extending from the second cavity to the first surface”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “the first cavity and the second cavity include one of a spherical shape” of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The drawings do not contain reference number 82 and 84 disclosed in paragraphs [0141 – 0149] as directed to the embodiment of figures 25-30. 
Examiner respectfully suggests adding the appropriate letters to the reference numbers contained in the specification and/or numbers to the drawing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claim 9 is objected to for being inconsistent with the specification. The Claim states, “the second quantity of particulate matter is received by a second barrier member… the second barrier member being disposed between the second quantity of particulate matter and the second cavity”.
	Figure 6 of the elected species of Group 1 of Applicants appears to illustrates the second barrier member (70) being disposed on the outer surface of the second cavity between the second quantity of particulate matter and the outsole (34) with a first barrier member (68) of the second cavity being disposed between the second quantity of particulate matter and the second cavity.
	For the purpose of examination, the Claim has been interpreted as “the second quantity of particulate matter is received by a first barrier member (68)… the first barrier member being disposed between the second quantity of particulate matter and the second cavity”.
	Claim 30 is objected to for being inconsistent with the specification. The Claim states, “the second quantity of particulate matter is received by a second barrier member… the second barrier member being disposed between the second quantity of particulate matter and the second cavity”.
	Figure 6 of the elected species of Group 1 of Applicants appears to illustrates the second barrier member (70 shown in figure 6 of applicants disclosure) being disposed on the outer surface of the second cavity between the second quantity of particulate matter and the outsole (34) with a first barrier member (68) of the second cavity being disposed between the second quantity of particulate matter and the second cavity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite as it contains an improper Markush-type claim. A Markush-type claim recites alternatives in the format of “selected from the group consisting of A, B, and C. See MPEP 803.02. Claim 5 recites, “the first cavity and the second cavity include one of a spherical shape, an oval shape, and a trapezoidal shape”; the present grouping of claim 5 is not recited as being closed thereby rendering the claim indefinite. For a proper Markush grouping, it is suggested that the claim 5 instead read “one of the shapes selected from a group consisting of a spherical shape, an oval shape, and a trapezoidal shape”. For the purpose of examination, the limitations have been interpreted as any one of the shapes listed in the grouping.
	Claim 26 is indefinite as it contains an improper Markush-type claim. A Markush-type claim recites alternatives in the format of “selected from the group consisting of A, B, and C. See MPEP 803.02. Claim 26 recites, “the first cavity and the second cavity include one of a spherical shape, an oval shape, and a trapezoidal shape”; the present grouping of claim 26 is not recited as being closed thereby rendering the claim indefinite. For a proper Markush grouping, it is suggested that the claim 26 instead read “the first cavity and the second cavity include one of the shapes selected from a group consisting of a spherical shape, an oval shape, and a trapezoidal shape”. For the purpose of examination, the limitations have been interpreted as any one of the shapes listed in the grouping.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 22-23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Mayer” (WO 9746125 A2).
	Regarding Claim 1 Mayer teaches a sole structure for an article of footwear (insole 5), the sole structure comprising: a midsole (shown in an alternative embodiment of sole structure 1 shown in figure 3) including a first surface (see annotated figure 3 below), a second surface formed on an opposite side of the midsole (insole 5 shown in figure 3) than the first surface (see annotated figure 3 below), a first cavity (transverse profile recesses 7) formed in the first surface and tapering in a direction from the first surface toward the second surface (see annotated figure 3 below), and a second cavity formed in the second surface (downward recesses 9) and tapering in a direction from the second surface toward the first surface (see annotated figure 3 below); a first quantity of particulate matter disposed within the 

    PNG
    media_image1.png
    685
    1017
    media_image1.png
    Greyscale

	Regarding Claim 2 Mayer teaches the sole structure of Claim 1, wherein the first cavity and the second cavity include substantially the same shape (shown in figure 3 of Mayer).	
	Regarding Claim 22 Mayer teaches a sole structure for an article of footwear (insole 5 shown in figure 3), the sole structure comprising: a midsole (shown in an alternative embodiment of sole structure 1 shown in figure 3) including a first surface (see annotated figure 3 below), a second surface formed on an opposite side of the midsole (insole 5 shown in figure 3) than the first surface (see annotated figure 3 below), a first cavity (transverse profile recesses 7) formed in the first surface and including a first shape (see annotated figure 3 below), and a second cavity formed in the second surface and including the first shape (see annotated figure 3 below), the second cavity being inverted relative to the first cavity (see annotated figure 3 below); a first quantity of particulate matter disposed within the 

    PNG
    media_image2.png
    759
    1017
    media_image2.png
    Greyscale

	Regarding Claim 23 Mayer teaches the sole structure of Claim 22, wherein the first cavity tapers in a direction from the first surface toward the second surface (see annotated figure 3 of Mayer below) and the second cavity tapers in a direction from the second surface toward the first surface (see annotated figure 3 of Mayer below).

    PNG
    media_image1.png
    685
    1017
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2), as applied to claim 1 above, and further in view of “Famolare” (US 4779359 A).
	Regarding Claim 3 Mayer teaches the sole structure of Claim 1. 
	Mayer does not teach the first cavity and the second cavity are spaced apart from one another in a direction extending substantially parallel to a longitudinal axis of the midsole.
	Famolare teaches the first cavity (cavity 7d shown in figure 2 of Famolare) and the second cavity (cavities 7c shown in figure 2 of Famolare) are spaced apart from one another in a direction extending substantially parallel to a longitudinal axis of the midsole (cavity 7d and 7c accommodating the air-pocket members 11 spaced from each other by the transverse upper surface regions 2a disclosed in column 2 lines 56-58 and shown in figure 1).
	

    PNG
    media_image3.png
    496
    573
    media_image3.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first and second cavities of Mayer spaced apart from one another and positioned under the cartilage areas of the foot as taught by Famolare in column 2 lines 58- 59, with the reasonable expectation that positioning the dampening elements in regions under the cartilage areas of the foot would receive the downward force of the wearer when in use.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2), as applied to claim 1 above, and further in view of “Famolare” (US 4779359 A).
	Regarding Claim 5, Mayer teaches the sole structure of Claim 1.
	Mayer does not teach wherein the first cavity and the second cavity include one of a spherical shape, an oval shape, and a trapezoidal shape.
	Famolare teaches the first cavity and the second cavity include an oval shape (shown in top plain view figure 1 of Famolare)
Famolare is analogous to applicant’s invention in the field of sole structures.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first and second cavity receiving the dampening elements of Mayer having a ovular shape positioned under the cartilage areas of the foot as taught by Famolare in column 2 lines 58- 59 with the reasonable expectation that the ovular shape would complement the curvatures of the foot and the forces exerted by a wearer when in use.
	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2) as applied to claim 1 above, and further in view of “Fish” (US 7037571 B2). 
	Regarding Claim 9, Mayer teaches the sole structure of Claim 1, wherein the first quantity of particulate matter and the second quantity of particulate matter is received by a barrier member (see annotated figure 3 of Mayer below), the barrier member being disposed between the first quantity of particulate matter and the second quantity of particulate matter (see annotated figure 3 of Mayer below). 

    PNG
    media_image4.png
    685
    1017
    media_image4.png
    Greyscale

	Mayer does not teach wherein the first quantity of particulate matter is received by a first barrier member and the second quantity of particulate matter is received by a second barrier member, the first barrier member being disposed between the first quantity of particulate matter and the first cavity and the second barrier member being disposed between the second quantity of particulate matter and the second cavity.
	Fish teaches the first quantity of particulate matter (particulate functional material 28 disclosed in column 10 line 38 of Fish) is received by a first barrier member (first substrate 12 of pockets 20 shown in figure 2c of Fish) and the second quantity of particulate matter is received by a second barrier member (second substrate 14 of pockets 20 20 shown in figure 2c of Fish).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to line the first cavity and second cavity containing particulate matter of Mayer with a barrier layer as taught by Fish, with the reasonable expectation that the barrier could be molded to correspond with the first and second cavities of the midsole, for receiving the dampening elements of Mayer. 

    PNG
    media_image5.png
    1180
    1017
    media_image5.png
    Greyscale

.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2) as applied to claim 1 above, and further in view of “Miller” (US 20110099845 A1).
	Regarding Claim 18, Mayer teaches the sole structure of Claim 1, wherein at least one of the first quantity of particulate matter (dampening elements 6 shown in figure 3 of Mayer) and the second quantity of particulate matter (damping elements 16 shown in figure 3 of Mayer) includes beads (damping elements 6 are discrete regularly shaped damping bodies, for example balls, arranged loosely in the depressions 7 as disclosed in page 6 lines 27-28 of Mayer).
	Mayer does not expressly teach the particulate matter includes foam beads.
	Miller teaches at least one of the particulate matter includes foam beads (cushion beads 28 shown in figure 4 and disclosed in paragraph [0019] of Miller.
	Miller is analogous to applicant’s invention in the field of sole structures.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the dampening elements of Mayer with the foam cushioning beads taught by Miller with the reasonable expectation that the foam beads would provide additional support and comfort over long term use as taught by Miller in paragraph [0019]. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2), as applied to claim 22 above, and further in view of “Famolare” (US 4779359 A).

	Regarding Claim 24, Mayer teaches the sole structure of Claim 22.
	Mayer does not teach wherein the first cavity and the second cavity are spaced apart from one another in a direction extending substantially parallel to a longitudinal axis of the midsole.
	Famolare teaches the first cavity (cavity 7d shown in figure 2 of Famolare) and the second cavity (cavities 7c shown in figure 2 of Famolare) are spaced apart from one another in a direction extending substantially parallel to a longitudinal axis of the midsole (cavity 7d and 7c accommodating the air-pocket members 11 spaced from each other by the transverse upper surface regions 2a disclosed in column 2 lines 56-58 and shown in figure 1)

    PNG
    media_image6.png
    317
    573
    media_image6.png
    Greyscale


	Famolare is analogous to applicant’s invention in the field of sole structures.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first and second cavities of Mayer spaced apart from one another .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2), as applied to claim 22 above, and further in view “Famolare” (US 4779359 A).
	Regarding Claim 26, Mayer teaches the sole structure of Claim 22.
	Mayer does not teach wherein the first cavity and the second cavity include one of a spherical shape, an oval shape, and a trapezoidal shape.
	Famolare teaches the first cavity and the second cavity include an oval shape (shown in top plain view figure 1 of Famolare).
Famolare is analogous to applicant’s invention in the field of sole structures.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first and second cavity receiving the dampening elements of Mayer having an oval shape positioned under the cartilage areas of the foot as taught by Famolare in column 2 lines 58- 59 with the reasonable expectation that the ovular shape would complement the curvatures of the foot and the forces exerted by a wearer when in use.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2) as applied to claim 22 above, and further in view of “Fish” (US 7037571 B2).
	Regarding Claim 30, Mayer teaches the sole structure of Claim 22, wherein the first quantity of particulate matter is received by a barrier member see annotated figure 3 of Mayer below) the second quantity of particulate matter is received by the barrier member, the barrier member being disposed 

    PNG
    media_image4.png
    685
    1017
    media_image4.png
    Greyscale

	Mayer does not teach wherein the first quantity of particulate matter is received by a first barrier member and the second quantity of particulate matter is received by a second barrier member, the first barrier member being disposed between the first quantity of particulate matter and the first cavity and the second barrier member being disposed between the second quantity of particulate matter and the second cavity.
	Fish teaches the first quantity of particulate matter (particulate functional material 28 disclosed in column 10 line 38 of Fish) is received by a first barrier member (first substrate 12 of pockets 20 shown in figure 2c of Fish) and the second quantity of particulate matter is received by a second barrier member (second substrate 14 of pockets 20 shown in figure 2c of Fish).
Fish is analogous to applicant’s invention in the field of sole structures and teaches the substrates can be texture such that the substrate contains depressions and elevations, with the functional material deposited into the substrate collecting in the depressions in column 10 lines 24-29 of Fish.


    PNG
    media_image5.png
    1180
    1017
    media_image5.png
    Greyscale

	Mayer as modified by Fish teaches the first barrier member (first substrate 12 of pockets 20 shown in figure 2c of Fish) being disposed between the first quantity of particulate matter (dampening elements 6 of Mayer as modified by Fish) and the first cavity (see annotated figure 3 of Mayer above) and the second barrier member (second substrate 14 of pockets 20 of Mayer as modified by Fish) being .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over “Mayer” (WO 9746125 A2) as applied to claim 22 above, and further in view of “Miller” (US 20110099845 A1).
	Regarding Claim 39 Mayer teaches the sole structure of Claim 22, wherein at least one of the first quantity of particulate matter (dampening elements 6 shown in figure 3 of Mayer) and the second quantity of particulate matter (damping elements 16 shown in figure 3 of Mayer) includes beads (damping elements 6 are discrete regularly shaped damping bodies, for example balls, arranged loosely in the depressions 7 as disclosed in page 6 lines 27-28 of Mayer).
	Mayer does not expressly teach the particulate matter includes foam beads.
	Miller teaches at least one of the particulate matter includes foam beads (cushion beads 28 shown in figure 4 and disclosed in paragraph [0019] of Miller.
	Miller is analogous to applicant’s invention in the field of sole structures.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the dampening elements of Mayer with the foam cushioning beads taught by Miller with the reasonable expectation that the foam beads would provide additional support and comfort over long term use as taught by Miller in paragraph [0019]. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: “Townsend” (US 20050160626 A1) discloses inserts set into the midsole having a bottom receptacle and top cover portion; “Yang” (US 20110171420 A1) discloses a cushion pad of sheet 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith Stephan-Giermek whose telephone number is (571)272-6717.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH D STEPHAN-GIERMEK/Examiner, Art Unit 3732                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732